Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
1.	This final Office action is responsive to the amendment filed on 12/03/2020. Applicant amended claims 1-2, 12-13 and 23. Claims 1-25 are presented for examination and are rejected for the reasons indicated herein below.     


Response to arguments
2. 	Applicant's arguments filed on 12/03/2020 have been fully considered but they are not persuasive and also the claims submitted on 12/03/2020 are moot and rejected in view of the new ground(s) of rejection. 




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 3-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamaguchi et al. (U.S. Pub. No. 2019/0013231 A1) in view of Tsubokawa et al. (U.S. Pub. No. 2014/0319672 A1).


Regarding claim 1, Yamaguchi et al. (e.g. see Figs. 1-14) discloses “A substrate support for a substrate processing chamber (e.g. Figs. 1 and 10-12, see 110, also see para. 0003), the substrate support comprising: a first at least one of: an internal coolant channel (e.g. Figs. 1 and 10-12, see 51 and 55, also see para. 0084, para. 0096 and para. 0135-0138) that is configured to receive coolant and that includes chamfered internal corners (e.g. Figs. 1 and 10-12, see 55 and R2); and an internal gas channel (e.g. Figs. 1 and 10-12, see 56, also see para. 0161 and para. 0172) that is configured to receive gas and that includes chamfered internal corners (e.g. Figs. 1 and 10-12, see 56 and R4)”. Yamaguchi et al. does not appear to explicitly disclose that “the second plate is made of ceramic”. However, Tsubokawa et al. shows “the second plate is made of ceramic (Tsubokawa et al., e.g. Fig. 12, see second plate 100 which is made of ceramic, also see para. 0031 and para. 0116, also see Yamaguchi et al. para. 0179 “the inventions are not limited to these descriptions. Any design change in the above embodiments suitably made by those skilled in the art is also encompassed within the scope of the invention as long as the feature of the invention is included. For example, shapes, the dimension, the material, the disposition, the installation form or the like included in the ceramic dielectric substrate and the base plate are not limited to illustrations and can be changed appropriately”)”. Therefore, having the second plate of Yamaguchi et al. made of ceramic as taught by Tsubokawa et al. would have been an obvious matter of design choice and would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second plate of Yamaguchi et al. made of ceramic as taught by Tsubokawa et al. for the purpose of attracting and holding the semiconductor wafer, also since ceramic materials are known to be more suitable, harder than conventional structure metals, corrosion resistant, inexpensive and easily available. Also for the purpose of making the ESC flexible, stronger and more widely usable.

Regarding claim 3, Yamaguchi et al. (e.g. see Figs. 1-14) discloses “wherein the second plate (500) includes the internal coolant channel (55), and the internal coolant channel is arranged in a single fillar arrangement (e.g. see Figs. 2A-2B)”.

Regarding claim 4, Yamaguchi et al. (e.g. see Figs. 1-14) discloses “wherein the second plate (500) includes the internal coolant channel (55), and the internal coolant channel is arranged in a bifillar arrangement (e.g. see Fig. 2C)”.

Regarding claim 5, Yamaguchi et al. (e.g. see Figs. 1-14) discloses “wherein the second plate (500) includes the internal gas channel (56), and the internal gas channel is arranged in a single fillar arrangement (e.g. see Figs. 2A-2B)”.

Regarding claim 6, Yamaguchi et al. (e.g. see Figs. 1-14) discloses “wherein the second plate (500) includes the internal gas channel (56), and the internal gas channel is arranged in a bifillar arrangement (e.g. see Fig. 2C)”.

Regarding claim 7, Yamaguchi et al. (e.g. see Figs. 1-14) discloses “wherein the second plate (500) includes the internal gas channel (56), wherein the internal gas channel (56) is configured to flow the gas to a surface of the substrate through the first plate (e.g. Figs. 1 and 10-12, see 500, 11, W, 56, also see para. 0085-0090, para. 0161 and para. 0172)”.

Regarding claim 8, the combination of Yamaguchi et al. (e.g. see Figs. 1-14) and Tsubokawa et al. ( e.g. Figs. 1-12) discloses “wherein the second plate further includes at least one electrode that is embedded in the second plate (Tsubokawa et al., e.g. Fig. 12, see 200, 100, 22 and 30, also see para. 0118-0119)”. 

Regarding claim 9, the combination of Yamaguchi et al. (e.g. see Figs. 1-14) and  Tsubokawa et al. (e.g. Figs. 1-12) discloses “wherein the second plate further includes at least one electrically conductive terminal that is embedded in the second plate and that contacts the at least one electrode (Tsubokawa et al., e.g. Fig. 12, see 200, 100, 22 and 30, also see para. 0118-0119)”.

Regarding claim 10, Yamaguchi et al. (e.g. see Figs. 1-14) discloses “wherein no electrodes are embedded in the second plate (e.g. Figs. 1 and 10-12, there is no electrodes embedded in the second plate 500)”.
Regarding claim 11, the combination of Yamaguchi et al. (e.g. see Figs. 1-14) and  Tsubokawa et al. (e.g. Figs. 1-12) discloses “wherein: the second plate includes N layers of ceramic material (Tsubokawa et al., e.g. Figs. 2 and 5-6, see 200, 100, 1-5 and 9); N is an integer greater than or equal to five (Tsubokawa et al., e.g. Figs. 2 and 5-6, see 200, 100, 1-5 and 9); and the at least one of the internal coolant channel and the internal gas channel is defined by at least five of the N layers of ceramic material (Tsubokawa et al., e.g. Figs. 2 and 5-6, see 200, 100, 1-5 and 9)”. 



Claims 2 and 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamaguchi et al. (U.S. Pub. No. 2019/0013231 A1) in view of Tsubokawa et al. (U.S. Pub. No. 2014/0319672 A1)

Regarding claim 2, the combination of Yamaguchi et al. (e.g. see Figs. 1-14) and  Tsubokawa et al. (e.g. Figs. 1-12) discloses an ESC having all the claimed subject matter as discussed in the rejection to claim 1, except for “wherein the ceramic of the second plate has a purity of at least 90 percent ceramic”. However, having the second plate made of a ceramic having a purity of at least 90 percent ceramic would have constituted a mere arrangement and a design choice of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second plate made of a ceramic having a purity of at least 90 percent ceramic for the purpose of having a strong material, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 23, Yamaguchi et al. (e.g. see Figs. 1-14) discloses “A substrate support for a substrate processing chamber (e.g. Figs. 1 and 10-12, see 110, also see para. 0003), the substrate support comprising: a first plate configured to support a substrate (e.g. Figs. 1 and 10-12, see 11 and W); and a second plate that that is connected to the first plate (e.g. Figs. 1 and 10-12, see 500, 11 and W) and that includes at least one of: an internal coolant channel (e.g. Figs. 1 and 10-12, see 51 and 55, also see para. 0084, para. 0096 and para. 0135-0138) that is configured to receive coolant and that includes a cross-section that has a first wall and a second wall opposing the first wall (e.g. see Fig. 12A); and an internal gas channel (e.g. Figs. 1 and 10-12, see 56, also see para. 0161 and para. 0172) that is configured to receive gas and that includes a cross-section that has a third wall and a fourth wall opposing the third wall (e.g. see Fig. 12B)”. Yamaguchi et al. does not appear to explicitly disclose that “the second plate is made of ceramic”, “each of the third and fourth walls having at least five vertical sections and at least four horizontal sections” and “each of the first and second walls having at least five vertical sections and at least four horizontal sections”. However, Tsubokawa et al. shows “the second plate is made of ceramic (Tsubokawa et al., e.g. Fig. 12, see second plate 100 which is made of ceramic, also see para. 0031 and para. 0116, also see Yamaguchi et al. para. 0179 “the inventions are not limited to these descriptions. Any design change in the above embodiments suitably made by those skilled in the art is also encompassed within the scope of the invention as long as the feature of the invention is included. For example, shapes, the dimension, the material, the disposition, the installation form or the like included in the ceramic dielectric substrate and the base plate are not limited to illustrations and can be changed appropriately”)”. Therefore, having the second plate of Yamaguchi et al. made of ceramic as taught by Tsubokawa et al., having each of the third and fourth walls having at least five vertical sections and at least four horizontal sections and having each of the first and second walls having at least five vertical sections and at least four horizontal sections would have been an obvious matter of design choice and would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second plate of Yamaguchi et al. made of ceramic as taught by Tsubokawa et al., have each of the third and fourth walls having at least five vertical sections and at least four horizontal sections and have each of the first and second walls having at least five vertical sections and at least four horizontal sections for the purpose of attracting and holding the semiconductor wafer since ceramic materials are known to be more suitable, harder than conventional structure metals, corrosion resistant, inexpensive and easily available. Also for the purpose of making the ESC flexible, stronger and more widely usable. And since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 24, Yamaguchi et al. (e.g. see Figs. 1-14) discloses “wherein at least one of: the second plate (500) includes the internal coolant channel (55) and one of: the internal coolant channel is arranged in a single fillar arrangement (e.g. see Figs. 2A-2B); and the internal coolant channel is arranged in a bifillar arrangement (e.g. see Fig. 2C); and the second plate (500) includes the internal gas channel (56) and one of: the internal gas channel is arranged in a single fillar arrangement (e.g. see Figs. 2A-2B); and the internal gas channel is arranged in a bifillar arrangement (e.g. see Fig. 2C)”.

Regarding claim 25, Yamaguchi et al. (e.g. see Figs. 1-14) discloses “wherein the at least one of: the internal coolant channel (55) includes more than four internal walls that define the internal coolant channel and more than four internal corners where the more than four internal walls intersect (e.g. see Fig. 12A); and the internal gas channel (56) includes more than four internal walls that define the internal gas channel and more than four internal corners where the more than four internal walls intersect (e.g. see Fig. 12B)”.



Claims 12-20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsubokawa et al. (U.S. Pub. No. 2014/0319672 A1)

Regarding claim 12, Tsubokawa et al. (e.g. see Figs. 1-12) discloses “A substrate support for a substrate processing chamber (e.g. Fig. 12, see 200 and 28, also see para. 0118-0119), the substrate support comprising: a first plate configured to support a substrate (e.g. Fig. 12, see 22 and 29); and a second plate that is made of ceramic that is connected to the first plate (e.g. Fig. 12, see 100 and 22, also see para. 0031 and para. 0116) and that includes at least one of: an internal coolant channel that is configured to receive coolant and that includes staired internal corners (e.g. Figs. 1-12, see 103, 9-11 and 23, also see para. 0061, 0085 and para. 0115); and an internal gas channel that is configured to receive gas and that includes staired internal corners (e.g. Figs. 1-12, see 103, 9-11 and 23, also see para. 0030 and para. 0065)”. Tsubokawa et al. does not appear to explicitly disclose that---- either of the internal coolant channel or the internal gas channel include “a rectangular cross section”. However, having either of the internal coolant channel or the internal gas channel include a rectangular cross section would have been an obvious matter of design choice and would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement, see (Tsubokawa et al. para. 0037, para. 0091-0097 and para. 0109 “Although the channel 9 illustrated herein has a circular spiral shape, it may have any other spiral shape, such as a triangular or rectangular spiral shape”). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have either of the internal coolant channel or the internal gas channel include a rectangular cross section for the purpose of making the ESC flexible and more widely usable. And since it has been held to be within the general skill of a worker in the art to select a known material or shape on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Regarding claim 13, Tsubokawa et al. (e.g. see Figs. 1-12) discloses an ESC having all the claimed subject matter as discussed in the rejection to claim 12, except for “wherein the ceramic of the second plate has a purity of at least 90 percent ceramic”. However, having the second plate made of a ceramic having a purity of at least 90 percent ceramic would have constituted a mere arrangement and a design choice of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second plate made of a ceramic having a purity of at least 90 percent ceramic for the purpose of having a strong material, also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 14, Tsubokawa et al. (e.g. see Figs. 1-12) discloses “wherein the second plate includes the internal coolant channel (e.g. Figs. 1-12, see 200, 100, 103, 9-11 and 23, also see para. 0061, 0085 and para. 0115), and the internal coolant channel is arranged in a single fillar arrangement (e.g. see Fig. 3)”.

Regarding claim 15, Tsubokawa et al. (e.g. see Figs. 1-12) discloses “wherein the second plate includes the internal coolant channel (e.g. Figs. 1-12, see 200, 100, 103, 9-11 and 23, also see para. 0061, 0085 and para. 0115), and the internal coolant channel is arranged in a bifillar arrangement (e.g. see Fig. 4)”.

Regarding claim 16, Tsubokawa et al. (e.g. see Figs. 1-12) discloses “wherein the second plate includes the internal gas channel (e.g. Figs. 1-12, see 200, 100, 103, 9-11 and 23, also see para. 0030 and para. 0065), and the internal gas channel is arranged in a single fillar arrangement (e.g. see Fig. 3)”.

Regarding claim 17, Tsubokawa et al. (e.g. see Figs. 1-12) discloses “wherein the second plate includes the internal gas channel (e.g. Figs. 1-12, see 200, 100, 103, 9-11 and 23, also see para. 0030 and para. 0065), and the internal gas channel is arranged in a bifillar arrangement (e.g. see Fig. 4)”.

Regarding claim 18, Tsubokawa et al. (e.g. see Figs. 1-12) discloses “wherein the second plate includes the internal gas channel (e.g. Figs. 1-12, see 200, 100, 103, 9-11 and 23, also see para. 0030 and para. 0065), wherein the internal gas channel is configured to flow the gas to a surface of the substrate through the first plate (e.g. Figs. 1-12, see 200, 100, 22, 29, 103, 9 and 23, also see para. 0030 and para. 0065)”.

Regarding claim 19, Tsubokawa et al. (e.g. see Figs. 1-12) discloses “wherein the second plate further includes at least one electrode that is embedded in the second plate (e.g. Fig. 12, see 200, 100, 22 and 30, also see para. 0118-0119)”.

Regarding claim 20, Tsubokawa et al. (e.g. see Figs. 1-12) discloses “wherein the second plate further includes at least one electrically conductive terminal that is embedded in the second plate and that contacts the at least one electrode (e.g. Fig. 12, see 200, 100, 22 and 30, also see para. 0118-0119)”.

Regarding claim 22, Tsubokawa et al. (e.g. see Figs. 1-12) discloses “wherein: the second plate includes N layers of ceramic material (e.g. Figs. 1-2 and 5-6, see 200, 100, 1-5 and 9); N is an integer greater than or equal to five (e.g. Figs. 1-2 and 5-6, see 200, 100, 1-5 and 9); and the at least one of the internal coolant channel and the internal gas channel is defined by at least five of the N layers of ceramic material (e.g. Figs. 1-2 and 5-6, see 200, 100, 1-5 and 9)”.


Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tsubokawa et al. (U.S. Pub. No. 2014/0319672 A1) in view of Yamaguchi et al. (U.S. Pub. No. 2019/0013231 A1)

Regarding claim 21, Tsubokawa et al. (e.g. see Figs. 1-12) discloses an ESC having all the claimed subject matter as discussed in the rejection to claim 12, except for “wherein no electrodes are embedded in the second plate”. However, Yamaguchi et al. shows “wherein no electrodes are embedded in the second plate (Yamaguchi et al., e.g. Figs. 1 and 10-12, there is no electrodes embedded in the second plate 500)”. Having no electrodes embedded in the second plate of Tsubokawa et al. as taught by Yamaguchi et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have no electrodes embedded in the second plate of Tsubokawa et al. as taught by Yamaguchi et al. for the purpose of minimizing space, making it cheaper and more widely usable. 





Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839